DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 is unclear. Is the ‘media flows at different rates’ and ‘machines the workpiece at different machining rates’ part of the method?  These are not positively claimed. In addition, it is unclear how the desired method step of flowing at different rates and machining at different rates is accomplished.  The specification does not give detailed how this is achieved and thus makes this claim limitation unclear.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirschhorn-3589071 in view of Frantzen-5746691.
	Hirschhorn discloses 1. (Previously presented) An apparatus 10 comprising: a tool body 12 comprising: a cavity 14; and a work piece holder 32 disposed within the cavity 14 and configured to receive a curved work piece 34; a seal door 26/28 configured to move via 38 between a first position allowing access to the cavity 14 and a second position preventing access to the cavity 14; a first media entry 54 configured to couple to a media source 58 and allow media 18 to flow into the cavity 14; and a first media exit 60 configured to allow the media to flow out of the cavity, and wherein the work piece holder 32 is configured to hold the work piece within the media flow path (from entrance 54 passed the workpiece to the other side workpiece on right hand side of Fig 3) to be machined by the media 18; wherein the cavity comprises a cavity surface comprising a curved portion 42 that curves in downstream direction of the media flow path, the curved portion 42 being positioned to be across the media flow path from a curved portion of a work piece 34 surface of the work piece, the curved portions of the cavity surface and of the work piece surface guiding the media (from entry 54 passed workpiece toward the right side of Fig 3), when machining the work piece, to flow along a flow path which curves, in the downstream direction, between the curved portions 42 of the cavity surface and of the work piece surface 35 along the curved portions of the cavity surface 42 and of the work piece surface 35. 
Hirschhorn discloses 21. (New) An apparatus comprising: a tool body 12 comprising: a cavity 14 comprising a first portion (between 36 and bottom wall 22) and a second portion (between 32 and bottom wall 22 between the portions of 36 on either side) wider than the first portion; -6-Appin. No. 15/859,173a work piece holder 32 disposed within the cavity 14 and configured to receive a work piece 34 comprising a first portion (edges) to be positioned in the first portion (between 36 and wall 22) of the cavity, and comprising a second portion (middle of lens 34) to be positioned in the second portion (between 32 and 22) of the cavity, the work piece second portion being wider (with respect to bottom wall 22) than the work piece first portion; one or more media entries 54 configured to couple to a media source and allow media to flow into the first and second cavity portions to machine the first and second work piece portions; and one or more media exits 60 configured to allow the media to flow out of the cavity.
	Regarding claims 1 and 21, although Hirschhorn does not intend to use dynamic flow to machine workpiece, the media 18 does flow from entry 54 across workpiece toward the right hand side of Figure 3 until the cavity is filled and thus reads on the claimed limitations as the media is moved into cavity across the workpiece/lens, there are some abrasive particles moving relative to the workpiece and thus some machining action is being done. In addition, the apparatus is capable of generating a flow with the piston head 52 moving up and down which would create a flow of particles at and across the workpiece, and the vibratory action of the slurry against the workpiece does create a flow of particles towards the workpiece to impinge and machine (col 3, line 20).
Hirschhorn does not disclose the media exit to be downstream of the workpiece (and entrance), such that the workpiece is located between the entry and exit such that the media flows from entry to exit.  
However, Frantzen shows a media flow polishing apparatus at Fig 6 with a cavity having an entrance 108 and downstream exit 108 with workpiece 10 therebetween. Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to provide the exit of Hirschhorn to be located downstream of the entry point (and workpiece), as taught by Frantzen, in order to keep fresh media within cavity and avoid back flow of old media.
 Hirschhorn further discloses 2. (Original) The apparatus of claim 1, wherein the tool body further comprises: a shaping portion 36 comprising the cavity 14; and a stiffening portion bottom of 26 configured to receive the shaping portion 36 and stiffen the shaping portion.  
3. (Original) The apparatus of claim 2, wherein the shaping portion 36 is capable of being removable from the stiffening portion 26 (26 can be lifted away via hinges 38). At col 3, lines 24-36, Hirschhorn states: 
Although the apparatus here shown has been disclosed for use in connection with a concavely shaped lens surface of simple or compound contour, the invention is not to be so limited. It will be recognized that the surface 35 could be convex, of a simple or compound contour, or it could be flat or substantially planar. Thus the arrangement of structure of the apparatus may need to be varied in simple details in order to enable its use and operation with articles whose shapes differ from that of the article 34 here enclosed. It is to be recognized, therefore, that the apparatus shown and the article 34 treated in this disclosure, are merely for illustrative and explanatory purposes only. 
Therefore, it is clear that the apparatus of Hirshhorn can be changed to accommodate differently shaped workpieces, thus the stiffening portion can accommodate differently shaped workpieces and one of ordinary skill in the art would be motivated to change other aspects of apparatus to accommodate shape and final shape desired.
4. (Original) The apparatus of claim 3, wherein the shaping portion is configured (via the bottom surface adjacent the workpiece and curved surface against workpiece) to affect the media flow path within the cavity against the workpiece (Fig 3).  
5. The apparatus of claim 2, wherein the workpiece holder 32 is coupled to the shaping portion 36. (Fig 3)
6. (Original) The apparatus of claim 1, wherein the tool body further comprises a wearable portion (the curved portion 42 reads on this and is wearable by the abrasive media) disposed within the cavity and configured to be removed from the cavity independent of the work piece holder.  

Regarding claim 7 and the specific material, it would have been obvious to one of ordinary skill in the art at time invention was made to provide the inside of the tool body with a coating to protect from abrasive blast, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Regarding claim 8, Hirschhorn does not teach a second media entry configured to allow media to flow into the cavity; and a second media exit configured to allow media to flow out of the cavity.  However, Frantzen teaches a media flow apparatus for machining a workpiece 10 using a shaped tool body with plural abrasive media entries 138 and plural media exits 139 (figs 5,6).  Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to provide the media flow apparatus of Hirschhorn with plural media entries and exits, as taught by Frantzen , in order to more efficiently abrade workpiece in shorter time. 
Hirschhorn further discloses 9. (Original) The apparatus of claim 1, wherein the media is a viscous media or a chemically erosive media (polishing, col 2, lines 1-3), wherein the cavity at 44 can vary the vibrations and thus flow rate at different portions of workpiece to provide different rates of machining.
10. (Original) The apparatus of claim 1, wherein the cavity 14 comprises a feature (44) configured to affect the media flow path via vibrations, wherein the feature can be a protrusion 44.  
Regarding claim Hirschhorn discloses 11. (Original) The apparatus of claim 1, further comprising the media source 18; but does not disclose wherein the work piece comprises an interior channel whose surface is to be smoothed by the media machining the work piece.  However, Frantzen teaches a media flow apparatus with a workpiece 10/210 that has an interior channel to be smoothed by media.  Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to
Provide a workpiece with a channel, as taught by Frantzen, in the apparatus disclosed by Hirschhorn, in order to be able to smooth various shaped workpieces internally and externally.
Hirschhorn further discloses 12. (Original) The apparatus of claim 11, further comprising a controller 58/16 communicatively coupled to the media source, wherein the controller is configured to cause the media source to flow the media into the cavity for a pre-determined amount of time.  
Hischhorn in view of Frantzen is capable of claim 13. (Original) A method of using the apparatus of claim 1, the method comprising: positioning a work piece 34 to be held by the work piece holder (32); moving the seal door 28/26 to the second position; flowing the media 18 into the cavity 14; and machining the work piece via vibratory machining with the media vibratory flowing through the media flow path.  The method steps of flow rate and machining rates are unclear how this is performed and if these are positive method steps.





Allowable Subject Matter
Claims 14,15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

PRIOR ART
The prior art not relied upon in the rejection is cited because the references show similar devices to polish a workpiece via media flow.
Response to Arguments
	Applicant's arguments filed 2-10-22 have been fully considered but they are not persuasive.  Regarding Applicant’s comments on page 10 in regard to Interview and Diagram A, Examiner does not agree with assessment. First of all, the diagram is very exaggerated to the concavity of the inner lens surface and Hirshhorn lens is much less curved. Although Hirschhorn desires a vibratory polishing (which causes particles to impinge/flow to and across workpiece) the desired is to fill cavity to remove air pockets so there is consistent polishing. However, as the slurry is flowing in there will be incidental flow of slurry/particles along lens which broadly speaking can be considered machining since some particles are moving at lens.
Regarding arguments to claim 21 on page 11, this claim has been amended and is now under a 103 rejection and no longer rejected under 102.  Again, claim 21 is directed to an apparatus with intended flow path.  Hirschhorn does flow media into the cavity with some contact of lens with abrasive particles and thus has some minute amount of machining. The vibratory action does indeed cause flow as particle impinge upon the lens (col 3, line 20).  Applicant argues that it is ‘nonflowing’ to avoid air bubbles.  The air bubbles, however, are only addressed when filling cavity with media so that the cavity is full, void of air bubbles and thus once vibratory flow is commenced there is uniform polishing. So, the nonflowing argument by Applicant is not commensurate with the entirety of the invention of Hirschhorn. Claims 1 and 21 are directed to an apparatus and Hirschhorn in view of Frantzen teach and make obvious to one of ordinary skill the claimed invention. 
On page 13 Applicant again argues Hirschhorn teaches away from flow machining, however, these claims are drawn to an apparatus and as broadly claimed, the apparatus of Hirschhorn is capable (beginning with media flowing into the machine and with the vibratory movement) of media ‘flow’ since during machining, the media is vibrating and flowing to a degree so that abrasive particles can impact the workpiece (col 3, line 20).  The proposed modification does not change the principle of operation since there is some type of ‘flow.’  Frantzen teaches an entry and exit are opposite sides of workpiece and this teaching does not destroy Hirschhorn.  TO have a slurry exit on opposite side of entry and workpiece would not destroy the invention or intended use of Hirschhorn.  Regarding claim 2, Hirschhorn’s elastomeric shaping portion 36 comprises the cavity as much as inventor’s shaping portion does, as best understood from the drawings and specification.  Shaping member can be replaced and at col 3, lines 24-36, Hirschhorn states: 
Although the apparatus here shown has been disclosed for use in connection with a concavely shaped lens surface of simple or compound contour, the invention is not to be so limited. It will be recognized that the surface 35 could be convex, of a simple or compound contour, or it could be flat or substantially planar. Thus the arrangement of structure of the apparatus may need to be varied in simple details in order to enable its use and operation with articles whose shapes differ from that of the article 34 here enclosed. It is to be recognized, therefore, that the apparatus shown and the article 34 treated in this disclosure, are merely for illustrative and explanatory purposes only. 
Therefore, it is clear that the apparatus of Hirshhorn can be changed to accommodate differently shaped workpieces, thus the stiffening portion can accommodate differently shaped workpieces and one of ordinary skill in the art would be motivated to change other aspects of apparatus to accommodate shape and final shape desired.
Regarding the wearable wall 42, this is shown as a separate and different material than rest of housing and thus is removable and is wearable.
Claim 9 is an apparatus claim that says the cavity ‘is configured to vary flow rate.’  This is simple physics that the cavity of Hirschhorn has different geometry in places that would cause slow down of media and the ‘flow rate’ of the media is intended use, not positively claimed.
Indeed, vibratory machining causes flow movement and as broadly claimed in the apparatus claims read on the limitations. The cavity shape of Hirschhorn would affect flow rate and reads on claim 9.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488. The examiner can normally be reached Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EM
May 29, 2022
/EILEEN P MORGAN/               Primary Examiner, Art Unit 3723